DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/8/2020.
	Applicant’s amendment to claims 1, 3, 5 and 20 is acknowledged.
	Claims 2, 4, 7 and 17-19 are cancelled.
	Claims 1, 3, 5, 6, 8-16 and 20 are pending and subject to examination at this time.

Allowable Subject Matter
Claims 1, 3, 5, 6, 8-16 are allowed.

Response to Arguments
Regarding claim 20:
Applicant's arguments filed 12/8/20 have been fully considered but they are not persuasive.
Applicant submits “A person skilled in the art would not modify the semiconductor body of Zoelfl/Kim and Lin with the feature disclosed in Bernard or Chu (trench completely penetrating the semiconductor body in the stacking direction) since this modification would render the semiconductor body of Zoelfl/Kim and Lin unsatisfactory for it intended purpose since it would complicate the electrical connection of all regions of the semiconductor body.  Thus, a trench which completely penetrates the semiconductor body in the stacking direction would frustrate the purpose of the device disclosed in Zoelfl/Kim and Lin.”
First, there is no teaching in the references Zoelfl, Kim or Lin that a trench completely penetrating the semiconductor body would complicate electrical connections, as asserted by the Applicant.
Second, one of ordinary skill in the art would form a trench completely penetrating the semiconductor body in Zoelfl or Kim because Bernhardt teaches “In certain embodiments, the individual openings 112 can delineate individual light emitting dies 113. In other embodiments, the openings 112 can insulate and/or form other suitable structures between adjacent sections of the light emitting structure 111 in addition to or in lieu of delineating the individual light emitting dies 113.”  See Bernhardt at para. [0016].
	Lin teaches filling trenches between light emitting structures with light absorbing material can help avoid light from a first active layer from being emitted toward an adjacent semiconductor light emitting structure.  See Lin at para. [0025].
	One of ordinary skill in the art considering the teachings of Bernhardt and Lin would modify Zoelfl or Kim to form trenches that completely penetrate the semiconductor body and fill the trenches with light absorbing material because Bernhardt teaches the trenches can be filled with insulation or “other suitable structures between adjacent sections of the light emitting structure 111”  and Lin teaches filling trenches between light emitting structures with light absorbing material can help avoid light from a first active layer from being emitted toward an adjacent semiconductor light emitting structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Publication No. 2005/0087755 A1 (of record) in view of Bernhardt, US Publication No. 2014/0346553 A1 (of record) and Lin et al., US Publication No. 2014/0264411 A1 (of record).

Kim teaches:
10. An optoelectronic semiconductor device comprising (see figs. 2-5): 
	a semiconductor body (102/104/106/108) comprising a first region of a first conductivity type (104), an active region (106) designed to generate electromagnetic radiation and a second region (108) of a second conductivity type in a stacking direction; 
	an electrical contact metallization (e.g. 110B in fig. 3A; 210B in fig. 3B; and 400 in fig. 4) arranged on a side of the second region (108) facing away from the active region (106) and being opaque to the electromagnetic radiation,
	a radiation coupling-out region (e.g. exposed portions of 104/106/108 not covered by 110)  surrounding the electrical contact metallization at an edge side; and 
	an absorber layer structure (e.g. 110A in fig. 3A; 210A in fig. 3B; and 402 in fig. 4 comprise palladium that absorbs light at para. [0048]) arranged between the electrical contact metallization and the second region.  See Kim at para. [0001] – [0054], figs. 1-5.

	Kim does not expressly teach:
	wherein the semiconductor body comprises a trench in the second region, 
	wherein the trench at least partially surrounds the radiation coupling-out region,
	wherein the trench completely penetrates the semiconductor body in the stacking direction, and
	wherein the trench is at least partially filled with a light-absorbing material.
	
	In an analogous art, Bernhardt teaches:
	(see fig. 2A-2B) wherein the semiconductor body (111-104/106/108) comprises a trench (112) in the second region (108), 
	wherein the trench (112) at least partially surrounds (e.g. In the middle semiconductor body stack 111, the trench surrounds both the left and rights sides.) the radiation coupling-out region (e.g. radiation couples out of transparent conductive oxide 110, para. [0015]),
	wherein the trench (112) completely penetrates the semiconductor body (111) in the stacking direction…  See Bernhardt at para. [0010] – [0029].

	Bernhardt, at para. [0016], further teaches “In other embodiments, the openings 112 can insulate and/or form other suitable structures between adjacent sections of the light emitting structure 111 in addition to or in lieu of delineating the individual light emitting dies 113.”  
	
	In an analogous art, Lin, in figs. 5A-5B, teaches forming a structure such as a light absorbing material (e.g. para. [0025]) in trenches (20) between adjacent light emitting structures (22, 24).  See Lin at para. [0024] – [0033].  Thus, Lin teaches “wherein the trench (20) is at least partially filled with a light-absorbing material”, as recited in the claim.

	One of ordinary skill in the art modifying the teachings of Kim with the teachings of Bernhardt to form trenches that completely penetrate the semiconductor body would fill the trenches with light absorbing material, as taught by Lin, because Bernhardt teaches the trenches can be filled with insulation or “other suitable structures between adjacent sections of the light emitting structure 111”  (e.g. Bernhardt at para. [0016]); and Lin teaches filling trenches between light emitting structures with light absorbing material can help avoid light from a first active layer from being emitted toward an adjacent semiconductor light emitting structure (e.g. see Lin at para. [0025]).

See MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Bernhardt because “…the individual openings 112 can delineate individual light emitting dies 113. In other embodiments, the openings 112 can insulate and/or form other suitable structures between adjacent sections of the light emitting structure 111 in addition to or in lieu of delineating the individual light emitting dies 113”.  See Bernhardt at para. [0016].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kim with the teachings of Lin because filling the trench with light-absorbing material can help avoid light from a first active layer from being emitted toward an adjacent semiconductor light emitting structure.  See Lin at para. [0025].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoelfl et al., US Publication No. 2005/0045978 A1 (of record) in view of Bernhardt, US Publication No. 2014/0346553 A1 (of record) and Lin et al., US Publication No. 2014/0264411 A1 (of record).

	Zoelfl teaches:
10. An optoelectronic semiconductor device comprising (see figs. 1-2): 
	a semiconductor body (3, para. [0031], [0053]) comprising a first region of a first conductivity type (e.g. layer below 2), an active region (2) designed to generate electromagnetic radiation and a second region of a second conductivity type (e.g. layer above 2) in a stacking direction; 
	an electrical contact metallization (4) arranged on a side of the second region (e.g. layer above 2) facing away from the active region (2) and being opaque to the electromagnetic radiation; 
	a radiation coupling-out region (e.g. exposed portions of 3 on the top surface) surrounding the electrical contact metallization (4) at an edge side; and 
	an absorber layer structure (12) arranged between the electrical contact metallization (4) and the second region (e.g. layer above 2)...	See Zoelfl at para. [0001] – [0074], figs. 1-6.

	Zoelfl does not expressly teach:
	wherein the semiconductor body comprises a trench in the second region, 
	wherein the trench at least partially surrounds the radiation coupling-out region,
	wherein the trench completely penetrates the semiconductor body in the stacking direction, and
	wherein the trench is at least partially filled with a light-absorbing material.
	
	
	In an analogous art, Bernhardt teaches:
	(see fig. 2A-2B) wherein the semiconductor body (111-104/106/108) comprises a trench (112) in the second region (108), 
	wherein the trench (112) at least partially surrounds (e.g. In the middle semiconductor body stack 111, the trench surrounds both the left and rights sides.) the radiation coupling-out region (e.g. radiation couples out of transparent conductive oxide 110, para. [0015]),
	wherein the trench (112) completely penetrates the semiconductor body (111) in the stacking direction…  See Bernhardt at para. [0010] – [0029].

	Bernhardt, at para. [0016], further teaches “In other embodiments, the openings 112 can insulate and/or form other suitable structures between adjacent sections of the light emitting structure 111 in addition to or in lieu of delineating the individual light emitting dies 113.”  
	
	In an analogous art, Lin, in figs. 5A-5B, teaches forming a structure such as a light absorbing material (e.g. para. [0025]) in trenches (20) between adjacent light emitting structures (22, 24).  See Lin at para. [0024] – [0033].  Thus, Lin teaches “wherein the trench (20) is at least partially filled with a light-absorbing material”, as recited in the claim.

	One of ordinary skill in the art modifying the teachings of Zoelfl with the teachings of Bernhardt to form trenches that completely penetrate the semiconductor body would fill the trenches with light absorbing material, as taught by Lin, because Bernhardt teaches the trenches can be filled with insulation or “other suitable structures between adjacent sections of the light emitting structure 111”  (e.g. Bernhardt at para. [0016]); and Lin teaches filling trenches between light emitting structures with light absorbing material can help avoid light from a first active layer from being emitted toward an adjacent semiconductor light emitting structure (e.g. see Lin at para. [0025]).

See MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zoelfl with the teachings of Bernhardt because “…the individual openings 112 can delineate individual light emitting dies 113. In other embodiments, the openings 112 can insulate and/or form other suitable structures between adjacent sections of the light emitting structure 111 in addition to or in lieu of delineating the individual light emitting dies 113”.  See Bernhardt at para. [0016].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Zoelfl with the teachings of Lin because filling the trench with light-absorbing material can help avoid light from a first active layer from being emitted toward an adjacent semiconductor light emitting structure.  See Lin at para. [0025].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/
Primary Examiner, Art Unit 2894
16 February 2021